In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Queens County, entered June 24, 1971, in favor of defendants, upon the trial court’s dismissal of the complaint at the end of plaintiffs’ case upon a jury trial upon the issue of liability only. Judgment reversed, on the law, and new trial granted, with costs to abide the event. The appeal did not present questions of fact. In our opinion, plaintiffs established a prima facie case of liability on the part of defendants. Martuscello, Acting P. J., Latham, Gulotta, Brennan and Benjamin, JJ., concur.